245 S.W.3d 884 (2008)
STATE of Missouri, Respondent,
v.
Billy TURNER, Appellant.
No. ED 89372.
Missouri Court of Appeals, Eastern District, Division Four.
January 15, 2008.
Motion for Rehearing and/or Transfer Denied February 19, 2008.
Alexandra Johnson, St. Louis, MO, for Appellant.
Shaun J. Mackelprang, Jaime Corman, Jefferson City, MO, for Respondent.
Before MARY K. HOFF, P.J., SHERRI B. SULLIVAN, J., and GEORGE W. DRAPER III, J.
Motion for Rehearing and/or Transfer to Supreme Court Denied February 19, 2008.

ORDER
PER CURIAM.
Billy Turner (hereinafter, "Defendant") appeals from the trial court's judgment after a jury found him guilty of three counts of statutory sodomy in the first degree, Section 566.062 RSMo (2000), and one count of incest, Section 568.020 RSMo (2000). Defendant was sentenced to fifteen years' imprisonment for each sodomy count and four years' imprisonment for the incest conviction, to be served consecutively. Defendant raises two points on appeal, claiming the trial court erroneously admitted two hearsay statements.
We have reviewed the briefs of the parties and the record on appeal. No error of law appears. No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).